
	

113 HRES 103 IH: Congratulating the Penn State IFC/Panhellenic Dance Marathon on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children’s Hospital.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Thompson of
			 Pennsylvania (for himself, Mr.
			 Dent, Mr. Barletta,
			 Mr. Brady of Pennsylvania,
			 Mr. Cartwright,
			 Mr. Doyle,
			 Mr. Fattah,
			 Mr. Fitzpatrick,
			 Mr. Gerlach,
			 Mr. Kelly,
			 Mr. Marino,
			 Mr. Meehan,
			 Mr. Murphy of Pennsylvania,
			 Mr. Rothfus,
			 Ms. Schwartz,
			 Mr. Shuster,
			 Mr. Perry, and
			 Mr. Pitts) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating the Penn State
		  IFC/Panhellenic Dance Marathon on its continued success in support of the Four
		  Diamonds Fund at Penn State Hershey Children’s Hospital.
	
	
		Whereas the Penn State IFC/Panhellenic Dance Marathon
			 (commonly referred to as THON) is the largest student-run
			 philanthropy in the world, with 710 dancers, more than 15,000 volunteers, and
			 more than 300 supporting organizations involved in the annual event;
		Whereas student volunteers at the Pennsylvania State
			 University annually raise money and dance for 46 consecutive hours at the Bryce
			 Jordan Center, bringing energy and excitement to the Pennsylvania State
			 University campus for the mission of conquering pediatric cancer and promoting
			 awareness of the disease to thousands of individuals;
		Whereas all THON activities support the mission of the
			 Four Diamonds Fund at Penn State Hershey Children's Hospital, which provides
			 financial and emotional support to pediatric cancer patients and their families
			 and funds research on pediatric cancer;
		Whereas THON is the largest donor to the Four Diamonds
			 Fund at Penn State Hershey Children's Hospital each year, having raised more
			 than $100,000,000 since 1977, when the 2 organizations first partnered;
		Whereas, in 2013, THON set a new fundraising record of
			 $12,374,034.46, surpassing the previous record of $10,686,924.83, set in
			 2012;
		Whereas THON—
			(1)has helped more
			 than 2,000 families through the Four Diamonds Fund;
			(2)is helping to
			 build a new Pediatric Cancer Pavilion at Penn State Hershey Children’s
			 Hospital; and
			(3)has supported
			 pediatric cancer research that has caused some pediatric cancer survival rates
			 to increase to nearly 90 percent; and
			Whereas THON has inspired similar organizations and events
			 across the United States, including at high schools and institutions of higher
			 education, and continues to encourage students across the United States to
			 volunteer and remain involved in great charitable causes in their communities:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 Penn State IFC/Panhellenic Dance Marathon (commonly referred to as
			 THON) on its continued success in support of the Four Diamonds
			 Fund at Penn State Hershey Children's Hospital; and
			(2)commends the
			 Pennsylvania State University students, volunteers, and supporting
			 organizations for their hard work in organizing another record-breaking
			 THON.
			
